Order entered August 11, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01539-CR

                        DEVANTE JEROME FOSTER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-31115-R

                                         ORDER
       We GRANT appellant’s August 9, 2016 motion for extension of time to file his brief and

ORDER appellant’s brief filed by September 8, 2016.


                                                    /s/   ADA BROWN
                                                          JUSTICE